In regard to the amendment and argument that the substrate of Beele includes a surface directly opposite the non-targeted surface. The Examiner contends that the structure formed opposite the non-targeted surface is part of the targeted surface and that it is directly opposite the non-targeted surface.
The Examiner notes that:
The term “directly” is not used in the specification and the specification does not limit the structure of the target surface to a perfectly flat rectangular substrate. The specification pictures substrates having: patterned surfaces and complex 3D shapes such as that taught by Beele. This suggests that the limitation is new matter.
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963). Thus the structure of the substrate is of no significance and does not impart patentability to the claims.
In regard to the newly added limitation that discloses or suggests that the flow of inert fluid encounters the flow of the reactive fluid only at the first, target surface. The specification does not appear to support this limitation because the inert fluid flows through the porous holes and contacts the reactive fluid in or about the porous hole while the non-porous target surface is contacted with the reactive gas. Thus the inert fluid does not contact the reactive gas only at the first, targeted surface. Also, it is not clear that the claimed limitation “only at the first, target surface” is even physically possible. The dynamics of gas flow does not seem to support the concept that the inert gas encounters the flow of the reactive fluid only at the first, target surface. As shown in Figure 3 of Beele the inert gas will bloom out of the porous hole and extend above the target surface. 
The Examiner notes that surface 2 is part of the target surface and is directly opposite the non-targeted surface.
Even if it is possible for the inert flow to encounter the flow of the reactive fluid only at the first, target surface, the encounter will be determined by the flow rate of the inert gas and the reactive fluid. The apparatus of Beele and Kamakura et al is capable of controlling the flow of the inert gas and reactive fluid so that they balance at only at the first, target surface. The Examiner notes that even if this is achieved the pressure and flow rate are averages of all of the atoms of the inert gas and reactive fluid and some of the atoms will have more or less energy resulting in the higher energy atoms traveling into the porous spaces or away from the surface of the substrate into the chamber.
The combination of Beele and Kamakura et al does not change the functioning of Beele. Beele function in the exact same manner before and after the combination. The only thing it changes is the total volume of the chamber. Beele is an old patent with a large volume and newer patents like Kamakura et al have discovered that smaller chambers result in shorter pump down and purge times which decreases cycle time and improve through put which increases the output and less waste of reactant fluid because less is required to fill the volume which decrease the cost of production. Thus one of ordinary skill in the art would be motivated to reduce the size of the chamber as taught by Kamakura et al.
In regard to the arguments directed to the apparatus of Beele and Kamakura et al, the Examiner disagrees for the following reason:
Wall 204 of Kamakura et al includes a hole into which substrate holder fits to expose the substrate to the processing chamber.
Applicant argues that Beele preferably (not requires) movement alone the longitudinal axis 1A and the combination with Kamakura et al would not allow this movement thus changing the function of Beele. However, Kamakura et al also teaches the movement of the substrate along the longitudinal axis. Thus the combination of Beele and Kamakura et al can function as argued. The Examiner notes that moving the holder is not claimed and omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)).
The holder and wall with small reaction chamber is an alternate chamber design to the large chamber with holder, so the statement of motivation is correct. A detailed discussion of the reasons one of ordinary skill in the art would want to make this change is addressed above in paragraph 5.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716